 

AO 245B [Rev. 091‘1’?) Judgment in a Criminal Case
Sheet l

UNITED STATES DISTRICT COURT

Eastem District of North Carolina

 

 

 

 

 

UNITE`.D STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE_/
v. )
§ Case Number: 521 3-CR~3Ul-1FL
OLIVE AGATHA MARTIN ) USM Number= 65241-056

) i `
) Sherri R. Alspaugh
) Del`e.ndant’s Attorney

THE DEFENDANT:

Efl pleaded guilty to count(s) Count 2 _ r

' [l pleaded nolo contendere to count(s)
which was accepted by the eourt.
l:l was found guilty 011 count(s)
alter a plea of not guilty.
The defendant is adjudicated guilty of these oHenses:
Titlc & Scetion ' Nature of Ol`feose ` Offcnsc Ended Count
18 U.S.C. § 61 l(a] Voting by an Alien IIJ'SJ'ZOIG 2
The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to

the Senteneing Reforrn Act of 1984_ -

El The defendant has been found not guilty on eount(s)

g Count(s) 1 |Il is [:l are dismissed on the motion of the United States.

 

v _ It is ordered t_hat the defendant_rnust notify the Un_ited States attorney for this distijct within 30 da s of`any change ofname, residence,
or mailm address until_all fines, restitution,_costs, and special assessments imposed t_)y this judgment are fu y patd, If ordered to pay restttution,
the dean ant must notify the court and United States attorney of material changes in eeononite circumstances

2¢‘]4/2019

 

Date oflmpositiori ofJudgment

M~A/

l.. -
Sign{t'ure of Judge V

Robert B. _|ones, _|r., U.S. Magistrate Judge
Namc and Title of]udge

 

2114!20\9
_D§e

 

Case 5:18-Cr-00301-FL Document 33 Filed 02/14/1_9 Page 1 of 6

AO 245B (Rev. 09117] ]udgment in a Criminal Case
Sheet 4 Prohation

Judgrnent Page 2 of §
DE.FENDANT: OLIVE AGATHA MARTIN
CASE NUMBER: 5:18-CR-301-1Fl_.

PROBATION

You are hereby sentenced to probation for a term of :

l2 months

MANDATORY CONDITIONS

You must not commit another federal, State or local erinie.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the eourt. `
l:l The above drug testing condition is suspended, based on the court‘s determination that you pose a low risk of future
substance abuse. aims yappiimbte) \
You must cooperate in the collection of DNA as directed by the probation officcr. (ciieck Jappti'cable)
You must comply with the requirements of the Sex Of`fender Registration and Notification Act.(42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check .jfapptfcable)
|:| You must participate in an approved program for domestic violence. (checit grapp!icabte)
l:| You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check gteppl.~'cabi‘e)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013. _
If this judgment imposes a iinc, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments

.L*".N:*‘

|:1
|:|

5-":""*

*"."DP°.“"‘P`*

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 5:18-Cr-OO30l-FL Document 33 Filed 02/14/19 Page 2 of 6

 

AO 245B (Rev. 09!17] l Judgmerlt in a Crii'ninal Case
Sheer 4A Probation

Judgmeiit - Page 3 of 5

 

DEFENDANT: OLIVE AGATHA MARTIN
CASE NUMBER: 5:18-CR-301-1FL

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to thc court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

coth or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before thc change. If notifying

the probation officer in advance is not possible due to unanticipated circunistances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or yourjob
resp_onsibilities], You must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change `

S. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

IO. You must not own, possess, or have access to a fireami, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

] ]. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

E-":"`~

U.S. Probation Offiee Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this l,
judgment containing these conditions For further information regarding these conditions, see Overview ofPr'obaffori and Supervi`sed

Refease Condi`ri'on.r, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

Case 5:18-Cr-OO30l-FL Document 33 Filed 02/14/19' Page 3 of 6

AO 2453 [Rev. 09.1'17) Jui:lgment in a Criminal Case
Sheet 4C Probation

Judgmerit Page
DEFENDANTZ OLIVE AGATHA MARTIN
CASE NUMBER! 5118-CR-301-1F1_.

ADDITIONAL S'I`ANDARD CONDITIONS OF SUPERVISION

The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation of`i`tce.
The defendant shall provide the probation office with access to any requested financial information.

Case 5:18-Cr-OO30l-FL Document 33 Filed 02/14/19 _Page 4 of 6

_a

of §

 

 

so 2453 {Rev. 09117) rudgm¢nt in a criminal case
Sheet 5 Oriminal Monetary Penalties

]udgment Page 5 of 6

DEFENDANT: OLIVE AGATHA MARTIN
CASE NUMBER: 5218-CR-301-1FL

CRIM_INAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

_ Assessment _ JVTA Assessrnent* Fiile Restitution
TO'I`ALS $ 25.00 $ 0.00 _ $ 300.00 $ 0.00
I:I The determination Of restitution is deferred until . An Anrerrded Judgrirerrt fn a Cr'r`rriirral Case (A‘O 245€)‘ will be entered

after such determination.
l:| The defendant must make restitution (including community rcstitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an appmximatel}ipmgortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name ol` Payee Total Loss** Restitution Ordered Priority or Pereentage
TOTALS $ 0.00 $ 0.00 _

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
t fifteenth day after the date of the judginent, pursuant to 18 U.S.C. § 361 Z(f). All of the payment options on Shcct 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g). '

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ tlie interest requirement is waived for the g fine l:l restitution.

|:l the interest requirenrent for the |:l fine lI| restitution is modified as follows:

* Justice for Victirns ofTraffickin Act of2015, Pub. L. No. 1 ]4-22. , _
** Findirigs for the total amount o ' losses are required under Chapters 109A, l 10, 110A, and l 13A ofTrtle 18 for offenses committed on or
after Septeniber 13, 1994, but before April 23, 1996.

‘Case 5:18-Cr-OO30l-FL Document 33 Filed 02/14/19 Page 5 of 6

AO 245B {Rev. 091'| 7] .ludgincnt in a Criininal Case

Sheet 6 Schedule ofPayments _
Judgment Page 6 of

DEFENDANTZ OLIVE AGATHA MARTIN
CASE NUM'BER: 5:18-CR-301-IFL

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total`criminal monetary penalties is due as follows:

A lift
B |:|
C

D |:l
E |:|
F Z|

Unlcss _the court has expressly ordered otherwisc, if thisjudg_nrent imposes imprisonment, paym
thc period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lmnatc

Lump sum payment of $ 325'00 due immediately, balance due

[:| not later than ,or
m in accordance with |:| C, |:| D, [:] E,or M Fbelow;or

Pay'ment to begin immediately (n‘ray be combined with l:l C, l:l D, or I:l F bclow}; or

Payiiient in equal (e,g., weekly, iriotrti'rly, quat‘ret'lj)) installments of $ ' over a period of
{e.g., months oryears), to commence (e.g., 30 or 60 days) after the date ofthisjudgmenr; or

Payment in equal (e.g., weekfy, monrhfy, quarterfy) installments of $ over a period of
(e.g., months oryears), to coirirnence ____ (e.g., 30 oi- 60 days) afier release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set thc payment plan based on an assessment of thc defendant’s ability to pay at that time; or `

_Special instructions regarding the payment of criminal monetary penaltics:

The special assessment in the amount of $25.00 is due in full immediately. The fine in the amount of
$300.00 shall be paid during the term of probation.

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Dcf`cndant and Qo-Deferidant Names_ and Case Numbers (i'ticlirdi'iig defendant number), Total Anrount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution.

l:l The defendant shall pay the following court cost(s):

|:| n The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payinents shall be applied in tbe following order: (1} assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5} fine

interest, (6) community restitution, (?) IVTA assessment, (8} penalties, and (9) costs, including cost of prosecution and court costs.

Case 5:18-Cr-OO30l-FL Document 33 Filed 02/14/19 Page 6 of 6

ent of crinrinal monetary penalties is due during

